United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3535
                       ___________________________

                                 Frederick Smith

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Democratic Party Arkansas; Will Bond, Individual Capacity Chairman Democratic
 Party Arkansas; Candace Martin, Individual Capacity Spokeswoman DPA; Mike
Beebe, Head of Democratic Party Arkansas Individual Capacity; Mary McGowan,
    Judge of Pulaski County Circuit Court Individual Capacity; Mark Martin,
  Chairman of State Election Commission/Secretary of State Individual Capacity

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Jonesboro
                                 ____________

                           Submitted: August 4, 2016
                            Filed: August 17, 2016
                                [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.
       Frederick Smith appeals the adverse judgment entered by the district court1 in
his action asserting claims under, inter alia, 42 U.S.C. § 1983 and state law. Upon
careful de novo review, we conclude that the district court appropriately disposed of
Smith’s claims. See Anderson-Tully Co. v. McDaniel, 571 F.3d 760, 762 (8th Cir.
2009) (grant of motion to dismiss is reviewed de novo); see also 28 U.S.C.
§ 1367(c)(4) (addressing supplemental jurisdiction); Mireles v. Waco, 502 U.S. 9,
11-12 (1991) (per curiam) (discussing absolute judicial immunity); King v. Beavers,
148 F.3d 1031, 1035 n.4 (8th Cir. 1998) (discussing, inter alia, qualified immunity).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Smith’s pending
motions.
                    ______________________________




      1
       The Honorable D. P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-